 1

 2

 3

 4

 5

 6

 7

 8                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT COURT OF WASHINGTON
 9

10   Re
                                                             In Chapter 13 Proceeding
11   SINPRASEUT PHOMMA                                       No. 18-12071-TWD
12
                                                             ORDER APPROVING CONFIRMATION
13                       Debtor(s)                           OF AMENDED CHAPTER 13 PLAN
                                                             filed 10/2/18.
14   ______________________________

15   IT IS HEREBY ORDERED that the Debtors’ Motion to Confirm their Chapter 13 Plan filed 10/2/18 is

16   approved and that the Chapter 13 Trustee may enter his recommendation for confirmation.

17                                              ///end of order///

18   Presented by:


19   /s/ Ellen Ann Brown
     _____________________________
20   Ellen Ann Brown WSB 27992
     Attorney for Debtor
21

22

23

24

25
            ORDER CONFIRMING                                                  BROWN and SEELYE PLLC
            CHAPTER 13 MODIFIED PLAN     1                                      744 South Fawcett Ave.
                                                                                   Tacoma, WA 98402
                                                                                      253-573-1958
